Champlin, J.
I concur in the result reached by Mr. Justice Morse, but I desire to express my dissent from the proposition stated in the opinion to the effect that private property cannot be taken for the use of the public unless the benefit to the public will be equal to the cost of the work, or that the jury cannot determine that the public necessity requires the taking of private property for the public use unless they can determine also that the public will be benefited as many dollars and cents as the damages and compensation to individuals are determined to be. I am not aware that this Court has ever enunciated such doctrine.
Under a city charter, where the statute prescribes that the-total damages and compensation awarded shall be assessed upon a specified district in proportion to the benefits derived from making the improvement, I can see that the property cannot be taken unless the benefits equal or exceed the damages, or compensation; but this is for the reason that the Constitution provides that private property shall not be taken for-the public use unless compensation is first made or secured as. *471shall be provided by law; and, if the total damages and compensation exceed the total benefits to be assessed upon the district, it is clear that compensation cannot be made, and the proceedings fail for that reason. It is because in such case the law has failed to provide for compensation, and not because the public necessity does not exist. When the law does provide for the payment of the damages and compensation, the jury need not inquire whether the public necessity for taking or using the property is equal to the compensation to be made.
The public necessity cannot be measured by mere dollars and cents. There is no provision in the Constitution which prohibits private property from being taken for the public use unless the benefit to the public is equal to the damages and compensation to be awarded to the owners of property so taken. Private property may be condemned for the use of the public for court-houses and jails. Must the jury determine that the benefit to the public is equal to the damages and compensation awarded before they can determine the necessity? Private property may be taken for the use of the public for highways. Cannot a highway be opened unless the commissioner first determines that the public benefit equals the damages and compensation awarded? Private property may betaken for public use in the construction of railroads. Must the jury first determine whether the public use or benefit will be equal to the damages and compensation awarded before they can determine the necessity for taking the property for public use? The public necessity cannot be measured by the amount of damages and compensation to be awarded for the property taken. Such a rule would be both impracticable and impossible, of application.
Long, J., concurred with Champlin, J.
Sherwood, O. J., did not sit.